DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022,05/19/2022, and 08/31/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-14 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20040128042A1), and further in view of Ryne (US20180257698A1).

Claim.1 Takahashi discloses a vehicle (see at least p2-3, vehicle)comprising: a first communication link (see at least fig.1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line); a second communication link (see at least fig.1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line); and a steer-by-wire system (see at least fig.1, abstract, steering control apparatus, p3, steer-by-wire power steering ) comprising a steering wheel controller (see at least fig.1, p40), communicatively coupled to the vehicle network using the first communication link and, separately, using the second communication link (see at least fig.1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p40), wherein: the steering wheel controller comprises a first steering wheel (ECU) electronic control unit, communicatively coupled to the vehicle network using the first communication link (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1), the steering wheel controller further comprises a second steering wheel ECU, communicatively coupled to the vehicle network using the second communication link (see at lest fig.1, p40, a second ECU 22 of a second system SY2)and, separately, communicatively coupled to the first steering wheel ECU using a steering wheel (ICB) internal-communication bus, and the first steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202).
Takahashi does not disclose a vehicle network.
Ryne discloses a vehicle network (see at least fig.1, p24, a controller area network (CAN) bus or other vehicle network known in the art to exchange signals).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Takahashi to include a vehicle network by Ryne in order to calibrates the steering system according to operating mode that is determined using the classification boundaries (see Ryne’s abstract).
Claim.2 Takahashi discloses wherein the steer-by-wire system is configured to use the first steering wheel ECU when the first communication link becomes unavailable to support one or more operations(see at lest fig.1, p40, a second ECU 22 of a second system SY2)and, separately, communicatively coupled to the first steering wheel ECU using a steering wheel (ICB) internal-communication bus, and the first steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal).
Claim.3 Takahashi discloses wherein the steer-by-wire system is configured to communicatively couple the first steering wheel ECU to the vehicle network using the steering wheel ICB, the second steering wheel ECU, and the second communication link when the first communication link becomes unavailable to support one or more operations (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal).
Claim.4 Takahashi discloses wherein the steer-by-wire system is configured such that switching operations between the first steering wheel ECU and the second steering wheel ECU does not require switching between the first communication link and the second communication link (see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal).
Claim.5 Takahashi discloses wherein the steer-by-wire system is configured to use the first communication link when the first steering wheel ECU becomes unavailable to support one or more operations(see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal).
Claim.6 Takahashi discloses wherein the steer-by-wire system is configured to communicatively couple the second steering wheel ECU to the vehicle network through the the first communication link, the first steering wheel ECU, and the steering wheel ICB when the first steering wheel ECU becomes unavailable to support one or more operations (see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal).
Claim.7 Takahashi discloses wherein the steer-by-wire system further comprises: a first steering rack ECU communicatively coupled to the first steering wheel ECU using the first communication link; and a second steering rack ECU communicatively coupled to the second steering wheel ECU using the second communication link and, separately, communicatively coupled to the first steering rack ECU using a steering rack ICB, wherein the first steering rack ECU, the steering rack ICB, the second steering rack ECU are configured such that switching between the first communication link and the second communication link does not require switching between the first steering rack ECU and the second steering rack ECU (see at least fig.1,8, 11-17 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal).
Claim.8 Takahashi discloses wherein the steer-by-wire system is configured to use the first steering rack ECU when the first communication link becomes unavailable to support one or more operations (see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal, p294-295, the steering rod 35 is changed to a rack shaft).
Claim.9 Takahashi discloses wherein the steer-by-wire system is configured to communicatively couple the first steering rack ECU to the vehicle network using the steering rack ICB, and the second steering rack ECU, and the second communication link when the first communication link becomes unavailable to support one or more operations(see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal, p294-295, the steering rod 35 is changed to a rack shaft).
Claim.10 Takahashi discloses wherein the steer-by-wire system is configured such that switching operations between the first steering rack ECU and the second steering rack ECU does not require switching between the first communication link and the second communication link(see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal, p294-295, the steering rod 35 is changed to a rack shaft).
Claim.11 Takahashi discloses wherein the steer-by-wire system is configured to use the first communication link when the first steering rack ECU becomes unavailable to support one or more operations(see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal, p294-295, the steering rod 35 is changed to a rack shaft).
Claim.12 Takahashi discloses wherein the steer-by-wire system is configured to communicatively couple the second steering rack ECU to the vehicle network through the the first communication link, the first steering rack ECU, and the steering rack ICB when the first steering rack ECU becomes unavailable to support the one or more operations(see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal, p294-295, the steering rod 35 is changed to a rack shaft).
Claim.13 Takahashi discloses wherein the steer-by-wire system is configured to restore operation of either one of the first communication link, the second communication link, the first steering wheel ECU, and the second steering wheel ECU when the one of the first communication link, the second communication link, the first steering wheel ECU, and the second steering wheel ECU becomes available(see at least fig.1,8 p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202), the second steering wheel ECU, and the steering wheel ICB are configured such that switching between the first communication link and the second communication link does not require switching between the first steering wheel ECU and the second steering wheel ECU (see at least fig.1, p40, a first control unit (ECU) 21 of a first system SY1, p123, the second ECU 22 and the first ECU 21 are linked by a communication line, p202, p115, abnormal, p294-295, the steering rod 35 is changed to a rack shaft).
Claim.14 Takahashi does not disclose wherein each of the first communication link and the second communication link is selected from one or more of a controller area network (CAN) bus, an Ethernet bus system, a local interconnected network (LIN), a FlexRay bus system, an optical fiber system, a dedicated hardware connection, and a wireless system.
Ryne discloses wherein each of the first communication link and the second communication link is selected from one or more of a controller area network (CAN) bus, an Ethernet bus system, a local interconnected network (LIN), a FlexRay bus system, an optical fiber system, a dedicated hardware connection, and a wireless system (see at least fig.1, p24, a controller area network (CAN) bus or other vehicle network known in the art to exchange signals, p30-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Takahashi to include wherein each of the first communication link and the second communication link is selected from one or more of a controller area network (CAN) bus, an Ethernet bus system, a local interconnected network (LIN), a FlexRay bus system, an optical fiber system, a dedicated hardware connection, and a wireless system by Ryne in order to calibrates the steering system according to operating mode that is determined using the classification boundaries (see Ryne’s abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662